     Case 2:18-cv-01403-RFB-EJY Document 95 Filed 01/04/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                ***
 4   SUSAN HOY, as Special Administrator of the           Case No. 2:18-CV-01403-RFB-EJY
     ESTATE OF A.D.J., a male minor (November
 5   17, 2003 – April 25, 2017), and SUSAN HOY,
     as Guardian Ad Litem of A.B.J., a female
 6   minor (December 21, 2005), DIJONAY                                ORDER
     THOMAS, individually and as heir to A.D.J.,
 7
                   Plaintiffs,
 8
            v.
 9
     PAUL D. JONES, individually; CAROLE
10   FALCONE, individually and in her official
     capacity; PAULA HAMMACK, individually
11   and in her official capacity; COUNTY OF
     CLARK, a political subdivision of the State of
12   Nevada; DOES I-X, individuals; and ROE
     CORPORATIONS I-X; DOE CLARK
13   COUNTY DEPARTMENT OF FAMILY
     SERVICES EMPLOYEES XI-XXX;
14   individually and in their official capacities;
     BOULDER II DE, LLC, a Delaware Limited
15   Liability Company dba SIEGEL SUITES
     BOULDER 2; THE SIEGEL GROUP
16   NEVADA, INC., a Domestic Corporation, dba
     THE SIEGEL GROUP; BOULDER II LV
17   HOLDINGS, LLC, a Nevada Limited Liability
     Company; DOE EMPLOYEE SIEGEL
18   SUITES I-X,
19                 Defendants.
20

21          Pending before the Court is Plaintiffs’ Motion to Amend Complaint After Motion for
22   Reconsideration Decision (ECF No. 85); Defendant Boulder II DE, LLC’s Opposition to Plaintiffs’
23   Motion to Amend Complaint After Motion for Reconsideration Decision (ECF No. 86); County of
24   Clark, Carole Falcone, and Paula Hammack’s: (1) Opposition to Plaintiffs’ Motion to Amend
25   Complaint after Motion for Reconsideration [ECF No. 87]; and (2) Counter-Motion to Strike
26   Plaintiffs’ Motion to Amend … and for Sanctions (ECF No. 89); Plaintiffs’ Reply to Defendant
27   Boulder II DE, LLC’s Opposition to Plaintiffs’ Motion to Amend Complaint After Motion for
28   Reconsideration Decision (ECF No. 92); Plaintiffs’ Reply to Defendants County of Clark, Carole
                                                      1
     Case 2:18-cv-01403-RFB-EJY Document 95 Filed 01/04/21 Page 2 of 3




 1   Falcone and Paula Hammack’s: (1) Opposition to Plaintiffs’ Motion to Amend Complaint after

 2   Motion for Reconsideration; and (2) Counter-Motion to Strike Plaintiffs’ Motion to Amend … and

 3   for Sanctions (ECF No. 93); and, Defendant County of Clark, Carole Falcone and Paula Hammack’s

 4   Reply to Plaintiffs’ Reply to Defendants’: (1) Opposition to Plaintiffs’ Motion to Amend Complaint

 5   after Motion for Reconsideration; and (2) Counter-Motion to Strike Plaintiffs’ Motion to Amend …

 6   and for Sanctions (ECF No. 94).

 7           On May 30, 2020, the Honorable Richard F. Boulware, District Judge, ordered this matter

 8   stayed until the criminal case pending in the Eighth Judicial District Court against Paul D. Jones is

 9   resolved. ECF No. 63 at 26. This Court further notes that in the Court’s May 30, 2020 Order, there

10   was no time period within which Plaintiffs were required to file their amended complaint to assert

11   allegations sufficient to state a claim for liability as to Siegel Group Nevada Inc. and Boulder II LV

12   Holdings, LCC. Id. Further, no grant of leave to amend was ordered as to Defendants County of Clark,

13   Carole Falcone or Paula Hammack. Id. A review of Plaintiffs’ currently pending Motion to Amend

14   (ECF No. 85) shows Plaintiffs do not seek to amend the operative complaint or delay amendment of

15   the operative complaint against County of Clark, Carole Falcone, and Paula Hammack. ECF No.

16   85. Instead, as to these Defendants, Plaintiffs are seeking reconsideration of the Court’s Order

17   granting summary judgment in their favor. See ECF No. 69.

18           Further, because the Court ordered no specific time within which Plaintiffs were required to

19   file an amended complaint against Defendants Siegel Group Nevada Inc. and Boulder II LV

20   Holdings, LLC, and the matter is stayed until resolution of the criminal proceedings pending in

21   Nevada State Court, Plaintiffs’ Motion to Amend after Reconsideration Decision is premature. For

22   these same reasons, as well as because Defendants County of Clark, Carole Falcone, and Paula

23   Hammack’s Motion to Strike and for Sanctions is based on a faulty factual premise, their Motion is

24   moot.

25           Accordingly, and based on the foregoing,

26           IT IS HEREBY ORDERED that Plaintiffs’ Motion to Amend Complaint After Motion for

27   Reconsideration Decision (ECF No. 85) is DENIED, without prejudice, as premature as this matter

28   is stayed until the criminal matter pending against Defendant Paul D. Jones is resolved.
                                                      2
     Case 2:18-cv-01403-RFB-EJY Document 95 Filed 01/04/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that County of Clark, Carole Falcone, and Paula Hammack’s

 2   Counter-Motion to Strike Plaintiffs’ Motion to Amend and for Sanctions (ECF No. 89) is DENIED

 3   as moot because the Motion is based on an erroneous factual premise.

 4

 5          Dated this 4th day of January, 2021

 6

 7

 8
                                                  ELAYNA J. YOUCHAH
 9                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
